Citation Nr: 9926664	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  94-33 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.  

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for arthritis of the 
sacroiliac joints, currently evaluated as 10 percent 
disabling, to include restoration of a 20 percent rating.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967 and from December 1990 to May 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1993 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reduced the evaluation of the 
arthritis of the veteran's low back from 20 percent to 10 
percent disabling, assigned a 10 percent rating for tinnitus, 
and denied service connection for arthritis of the knees.  An 
appeal is also taken from a September 1996 rating decision 
that granted service connection for PTSD, rated 10 percent 
disabling.  The RO increased the rating to 30 percent in 
November 1998.  The veteran has continued his appeal of this 
rating.  

The case was remanded by the Board in June 1997 in order to 
accord the veteran a hearing before a Member of the Board at 
the RO. 

The veteran testified at a hearing at the RO before the 
undersigned Member of the Board on May 17, 1999.  A 
transcript of that hearing has been associated with the 
record on appeal.

The issue of an increased rating for PTSD will be addressed 
in the remand portion of this decision.  


FINDINGS OF FACT

1.  Arthritis of the knees was not evident during the 
veteran's first period of service or until many years 
thereafter and is not shown to have been caused by any in-
service event.

2.  Arthritis of the knees clearly preexisted the veteran's 
second period of service.  

3.  Arthritis of the knees did not increase in severity 
during the veteran's second period of service.  

4.  Arthritis of the knees was not caused by the veteran's 
service-connected low back disorder.  

5.  Sacroiliac arthritis is manifested by X-ray evidence of 
sclerotic sacroiliac joints, pain, and limitation of motion, 
without overall improvement noted between examinations in 
1978 and 1993.

6.  The veteran has constant, disturbing tinnitus.  


CONCLUSIONS OF LAW

1.  Arthritis of the knees was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1153 5107, (West 1991); 38 C.F.R. §§ 3.303, 
3.306(b), 3.307, 3.309 (1998).  

2.  Arthritis of the knees was not proximately due to or the 
result of a service connected disease or injury.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310 (1998).  

3.  The criteria for a rating of 20 percent for arthritis of 
the sacroiliac joints have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292-
5295 (1998).  

4.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.87, Diagnostic Code 6260 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claims has been satisfied.  
38 U.S.C.A. § 5107(a).  

I.  Arthritis of the Knees 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is seeking service connection for arthritis of 
his knees.  Review of the service medical records from his 
first period of service fail to show complaints of 
manifestations of a knee disability.  The only orthopedic 
complaints involved the right wrist and low back.  Service 
connection for arthritis of the sacroiliac joints was 
established by the RO in a January 1973 decision.  This is 
the only joint for which arthritis has been service 
connected.  

Post-service medical examinations, which include examinations 
by VA in 1972 and 1978 and examinations performed in 
connection with the veteran's reserve duty in 1978, 1983 and 
1987, do not give any evidence of a disability of either knee 
until VA outpatient treatment records dated in January and 
June 1990.  These show that in January 1990 the veteran was 
treated for swelling in the left knee of three weeks 
duration.  He had been taking Ibuprofen with no relief.  The 
impression was left knee effusion.  In June 1990, the veteran 
was treated for right knee pain reported to be of three years 
duration.  The assessment was right knee pain of uncertain 
etiology.  

The veteran reentered service in December 1990.  No 
examination for entry into service is of record.  Service 
medical records show that in December 1990, approximately two 
weeks after his entry into service, the veteran was treated 
for a disability unrelated to this appeal.  At that time, it 
was noted that he was taking the medication Naprosyn for 
arthritis of his knees.  There is no indication in the 
medical records of his second period of service that he 
needed treatment for a knee disorder while on active duty.  
On examination in June 1992, following his separation from 
service, mild arthritis of the hips and knees was noted.  

An examination was conducted by VA in October 1993.  At that 
time, the examiner reviewed the veteran's history of low back 
injury during his first period of service as well as his 
history of pain and fluid accumulation of the knees, which 
was of about 4 years duration.  X-ray studies showed early 
osteoarthritis of both knees.  The diagnosis was mild 
degenerative joint disease of both knees, with some 
possibility of an acute inflammatory arthritis of both knees 
in 1990.  The examiner rendered an opinion that there was no 
relationship between the veteran's service-connected back 
problem and the knee disabilities.  

An examination was conducted by VA in March 1996.  At that 
time, X-ray studies showed minor degenerative joint disease 
of the knees and hips.  

The record does not show, nor does the veteran contend, that 
the veteran incurred the arthritis of his knees during his 
first period of service on either a direct or presumptive 
basis.  The record shows that the disability clearly 
preexisted his second period of active duty.  He was treated 
for joint effusion of each knee in early 1990, prior to his 
entry in December of that year and was shown to be on 
medication for arthritis of the knees early in the medical 
records from this period of service.  As he had no complaints 
related to arthritis of the knees during his second period of 
active duty or soon thereafter, there is no indication that 
the preexisting arthritis was aggravated by service.  
Therefore, service connection is not warranted on this basis 
as well.  

The veteran's main contention is that his arthritis of the 
knees was caused by his low back disorder.  However, he has 
not submitted medical evidence of a relationship between the 
two conditions and the only medical opinion of record 
regarding a possible relationship is to the effect that none 
exists.  Therefore, service connection on this basis is not 
warranted.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  Increased Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A.  Tinnitus

Service connection for tinnitus was granted, with a 10 
percent evaluation assigned, by rating decision in November 
1993.  Service connection was assigned on the basis of 
service medical records from the veteran's first period of 
active duty, which noted that he had tinnitus due to acoustic 
trauma.  The veteran appealed the 10 percent rating.  

It is initially noted that the regulations governing the 
ratings for this disability have been recently changed.  
Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  After 
review of the regulation in question, the Board finds that 
there is no appreciable difference in the assignment of a 
rating in excess of 10 percent under either set of 
regulations.  In this regard it is noted that, prior to June 
10, 1999, a 10 percent rating was assigned for persistent 
tinnitus as a symptom of head injury, concussion, or acoustic 
trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260.  The new 
regulations provide that a 10 percent rating is warranted for 
recurrent tinnitus.  64 Fed. Reg. 25202 (1999) (to be 
codified at 38 C.F.R. § 4.87, Diagnostic Code 6260).  The 
difference between the criteria is the elimination of the 
need for head injury, concussion, or acoustic trauma in 
service, which has no application to the veteran's situation.  
Neither set of regulations provide for a rating in excess of 
10 percent for tinnitus alone.  

As noted, the veteran is already receiving the maximum 
schedular evaluation for tinnitus under either set of 
applicable regulations.  On examination by VA in January 
1993, the veteran complained of constant, disturbing 
tinnitus.  The current 10 percent maximum schedular rating is 
meant to compensate him for the related industrial 
impairment.

It can be argued that a higher rating should be assigned on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (1998).  
The Board does not have the authority to assign an 
extraschedular rating in the first instance, and under the 
circumstances of this case the Board finds no basis to refer 
the matter to designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  There is nothing 
exceptional about the veteran's tinnitus disability, compared 
to similarly situated veterans, and the schedular 10 percent 
rating which has been assigned adequately compensates him for 
his related industrial impairment.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1. 

The preponderance of the evidence is against the claim for a 
higher rating for tinnitus.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Arthritis of the Sacroiliac Joints

Service connection for arthritis of the sacroiliac joints was 
granted by the RO in a January 1973 rating decision.  That 
rating was increased to 20 percent in March 1978. 

An examination was conducted by VA in February 1978.  At that 
time, he was able to bring his fingers to within 
approximately 14 centimeters of the floor, with his knees 
stiff.  There was normal reversal of the lumbar curve.  The 
veteran heel-and-toe walked satisfactorily.  Motion of the 
lumbar spine was 75 degrees of forward flexion, 25 degrees of 
backward extension, 40 degrees bilateral lateral flexion and 
30 degrees bilateral rotation.  The veteran walked without a 
limp.  Straight leg raising was accomplished to 70 degrees, 
bilaterally, and limited by low back pain.  Palpation of the 
spine revealed no bony abnormality. There was no paraspinous 
muscle spasm.  The sciatic notches were not tender.  Heel-to-
buttock test was negative.  X-ray studies showed hypertrophic 
arthritis of both sacroiliac joints.  The impressions were 
traumatic injury of the back, with residuals of chronic 
lumbosacral strain, and arthritis of the sacroiliac joints.  

An examination was conducted by VA in April 1993.  At that 
time he complained of a sensation of stiffness and tightness 
in the low back area, indicating the L-5/S-1 level and just 
below this level on each side.  On examination, his carriage 
and posture were erect and his gait was normal.  He seemed to 
walk carefully, but there was no limp or other impairment of 
weight bearing.  There was no curvature, scoliosis or 
kyphosis of the spine.  Musculature of the back was 
symmetric, nontender and without spasm.  Forward flexion was 
to 90 degrees, with the veteran able to touch the top of his 
toes.  Backward extension was to 20 degrees.  Left and right 
lateral flexion was to 35 degrees and left and right rotation 
was to 30 degrees.  There was no evidence of pain on motion.  
Straight leg raising was normal.  Deep tendon reflexes were 
2+ and equal.  There were no sensory changes.  X-ray studies 
showed sclerotic sacroiliac joints, with an otherwise normal 
lumbar spine.  The diagnosis was history of back injury.  

The 20 percent disability rating for the veteran's service-
connected back disability was reduced by the RO in a November 
1993 decision from which the veteran appealed.

An examination was conducted by VA in March 1996.  At that 
time, the veteran stated that he had low back pain, more on 
the left than the right.  He did not follow any specific 
pattern and had pain from approximately T10 to L5-S1, and in 
both sacroiliac areas.  Examination showed excellent posture.  
There was no spinal deformity.  There was minor tightness of 
the paravertebral muscles, but no spasm.  The gluteal folds 
were equal.  He was able to walk with a normal gait, but the 
examiner stated that he could not get cooperation to perform 
a heel/toe tandem walk and he would not attempt to squat down 
and stand up.  Range of mobility on a voluntary basis was 
forward flexion to 45 degrees, backward extension to 15 
degrees, left and right lateral flexion to 20 degrees and 
bilateral rotation to 20 degrees.  The veteran complained of 
pain, but no objective evidence of pain on motion was seen by 
the examiner.  Neurological examination was normal.  In a 
seated position, straight leg extension and hip flexion were 
easily obtained beyond the usual.  The impression, by 
history, was possible sacroiliitis and sacroiliac arthritis 
could not be ruled out.  The range of motion findings were 
not considered to be reliable by the examiner.  

On the occasion of his hearing on appeal in May 1999, the 
veteran described activities that aggravate his back pain, 
such as using his riding lawn mower.  He stated that he no 
longer did activities such as this.  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Sacroiliac injury and weakness or lumbosacral strain with 
characteristic pain on motion warrants a 10 percent rating.  
Muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, warrants a 
20 percent rating.  Severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5294, 5295.  

Examinations less full or complete than those on which 
payments were authorized or continued will not be used as a 
basis for reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement which have been in 
effect for 5 years or more will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  38 C.F.R. § 3.344 (1998).  
To reduce the veteran's disability rating the regulations 
require that the VA examination performed prior to the rating 
reduction be full and complete, and that the extent of the 
medical examinations made prior to this VA examination, with 
their findings and conclusions, be discussed by the Board.  
Following this, the VA examination on which the reduction was 
based must be shown to be as full and complete as the prior 
examinations.  Then, the Board must make a specific finding 
that the veteran's condition has actually improved, or that 
there has been "material improvement" that was "reasonably 
certain...(to) be maintained under the ordinary conditions of 
life."  See Brown v. Brown, 5 Vet. App. 413 (1993).

In 1978, when a 20 percent rating was assigned, the veteran's 
low back disorder was manifested by limitation of motion and 
pain on straight leg raise testing.  On examination in 1993, 
the veteran's range in forward flexion was much improved over 
that demonstrated in 1978, however motion in extension and 
lateral flexion had worsened.  There was no manifestation of 
muscle spasm on either examination report.  The findings from 
the 1996 examination were not considered reliable by the 
examiner and, for this reason, are not considered to be valid 
by the Board.  Therefore, they will not be utilized in this 
determination.  X-ray studies in 1993 show no significant 
improvement over the arthritis shown in 1978.  As there was 
no overall improvement in the veteran's low back disorder, 
the Board finds that restoration of the 20 percent rating is 
appropriate.  However, a symptomatology consistent with a 
rating in excess of 20 percent have not been shown.  In this 
regard, the Board finds that the manifestations shown by the 
evidence resulting from the veteran's service-connected back 
disability are adequately compensated by restoration of the 
20 percent rating.


ORDER

Entitlement to service connection for arthritis of the knees 
is denied.  

An increased rating for tinnitus is denied.  

An increased rating of 20 percent for arthritis of the 
sacroiliac joints is granted, subject to the law and 
regulations governing the payment of monetary awards.


REMAND

The veteran is claiming an increased rating for PTSD.  
Regarding this issue, it is noted that on November 7, 1996, 
new criteria for the evaluation of this disorder became 
effective.  Service connection for this disorder was granted 
by rating action dated in September 1996, but the effective 
date of the award was in January 1995.  Where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  While the RO has reviewed 
the veteran's claim under the new regulations for evaluations 
of this disorder, they have not done so under the regulations 
in effect prior to November 7, 1996.  The RO must be afforded 
the opportunity to do so.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following:
 
1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his PTSD, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  Following completion of the above 
development, the RO should review the 
claim for an increased rating for PTSD in 
light of the rating criteria for that 
disorder in effect prior to November 
1996.  Attention should be paid to Hood 
v. Brown, 4 Vet. App. 301 (1993) and the 
precedent opinion of the General Counsel 
of VA promulgated in response to that 
decision. O.G.C. Prec. 9-93 (Nov. 9, 
1993).  If the RO finds that another VA 
medical examination is necessary in order 
to decide the claim, such an examination 
should be scheduled and conducted.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

When this action is completed, the claim should be reviewed by 
the RO.  Should the decision remain adverse, the veteran and 
his representative should be furnished a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to this Board for further appellate consideration.  
The appellant need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

